Citation Nr: 1442883	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-35 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a skin disorder, claimed as chloracne.  

2.  Entitlement to service connection for a skin disorder, claimed as chloracne.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1963 to June 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  

In June 2014, the Veteran testified via video before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  


FINDINGS OF FACT

1.  In a March 1994 rating decision, the RO denied service connection for cystic acne and for tinea cruris, finding a lack of evidence of a nexus between these current skin disorders and herbicide exposure in service.  The RO also found the Veteran did not have a current diagnosis of chloracne.  The Veteran did not perfect a timely appeal to this decision.  

2.  Records received since the March 1994 rating decision contains evidence not previously considered that has a tendency to substantiate a current diagnosis of chloracne.  

3.  The Veteran was exposed to herbicides during service.  

4.  The Veteran has a current diagnosis of chloracne, a disorder which first manifested within a year of the last date of herbicide exposure.  


CONCLUSIONS OF LAW

1.  The March 1994 rating decision denying service connection claims for tinea cruris and for cystic acne is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).  

2.  Evidence received since the March 1994 rating decision is new and material and the claim of entitlement to service connection for a skin disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  

3.  The criteria for the award of service connection for chloracne are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to assist and notify

Due to the favorable nature of this Board action, VA's duties to notify and assist claimants need not be further discussed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

II.  New and material evidence - Skin disorder

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not be reopened and allowed.  38 U.S.C.A. § 7105(c),(d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007).  

Historically, the RO denied service connection for cystic acne and for tinea cruris in a March 1994 rating decision.  The RO found a lack of evidence of a nexus between these current skin disorders and herbicide exposure in service.  The RO also found the Veteran did not have a current diagnosis of chloracne.  The Veteran did not file a timely notice of disagreement or submit an additional evidence in support of the claim within one year.  Thus, the March 1994 claim became final.

Since the prior denial of the claim in March 1994, recent evidentiary submissions have included VA outpatient treatment records.  Among these is an August 2009 clinical notation which diagnosed the Veteran with "acneiform lesions secondary to Agent Orange exposure."  

Having reviewed the evidentiary submissions since March 1994, the Board finds that new and material evidence to reopen service connection for a skin disorder has been received.  The August 2009 VA clinical notation suggests the Veteran has a current acneiform disorder resulting from herbicide exposure in service.  

This evidence is new, in that it was not of record at the time of the prior final denial.  It is also not cumulative and redundant of evidence already of record, and is material, as this evidence suggests a possible nexus between a current skin disorder and herbicide exposure in service, the lack of which was one basis of the prior final denial of service connection.  Therefore, the claim is reopened.

III.  Service connection - Skin disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

The Veteran has confirmed exposure to herbicides during service.  Any Veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  Additionally, the use of herbicides in locations outside of Vietnam has been acknowledged on several occasions by the Department of Defense (DoD), and such exposure will be considered by VA on a case-by-case basis, based on the facts presented.  See, e.g., VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  

If the Veteran was exposed to an herbicide agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes colitis or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  In order for the statutory presumption to apply to acute or subacute peripheral neuropathy, symptoms must manifest within weeks or months of exposure, and resolve within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  For chloracne or other acneform disease consistent with chloracne, the disorder shall have become manifest to a degree of 10 percent or more within a year of the last date of herbicide exposure.  38 C.F.R. § 3.307(a)(6).  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In the present case, review of the Veteran's service personnel records confirms service on the inland waterways and land masses of Vietnam such that herbicide exposure is presumed.  Nevertheless, his service treatment records are negative for any diagnosis of or treatment for a skin disorder.  Also, the June 1965 service separation medical examination was negative for any abnormalities of the skin.  

The Veteran has asserted that within several months to a year or so following service separation, he began to experience outbreaks of cystic acne on his face, head, and upper torso.  Private treatment records submitted by the Veteran indicate he reported a similar history to physicians while seeking treatment for his persistent symptomatology.  These records also support his assertion of a continuity of acneform symptomatology following service.  

The Veteran has also submitted lay statements from family and friends as well as his own assertions indicating the development of a skin disorder shortly after service separation.  Though lay parties, these persons are competent to testify regarding observable symptomatology such as facial acne and scarring.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In light of the above, the Board finds the evidence in relative equipoise.  Specifically, the record is unclear as to when exactly the Veteran began to exhibit chloracne or an acneform-related skin disorder.  The evidence does suggest, however, that such a skin disorder began shortly after service separation.  Moreover, service personnel records confirm herbicide exposure in service, and VA treatment records confirm a current diagnosis of chloracne.  In light of 38 U.S.C. § 5107, the Board thus concludes that service connection for chloracne is warranted.  


ORDER

Based on the receipt of new and material evidence, the application to reopen a claim of service connection for a skin disorder is granted.  

Service connection for chloracne is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


